Citation Nr: 1532131	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating higher than 30 percent for residuals of a right foot fracture to the third metatarsal.

2.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as secondary to a service-connected right foot disability.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, claimed as secondary to a service-connected right foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to July 1992.

This matter comes before the Board of Veterans' Appeals (board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted an increased rating of 10 percent for the residuals of a fracture to the third metatarsal of the right foot.  Although the RO originally assigned an effective date of January 1, 2005, in a subsequent January 2006 rating decision the RO found clear and unmistakable error in the effective date assigned, and assigned a new effective date of October 8, 2004, the date of the Veteran's original increased rating claim.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010 at a Board hearing at the RO.  The Board then remanded the claim in November 2010 for further development.

In a September 2013 decision, the Board granted a 30 percent rating for the Veteran's right foot disability for the entire appeal period.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a December 2014 Order, the Court granted the parties' Joint Motion for Partial Remand (JMR) and remanded the claim back to the Board in December 2014 for further action consistent with the provisions of the JMR.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As noted in the September 2013 Board decision, the issue of entitlement to service connection for reflex sympathetic dystrophy of the right lower extremity, secondary to the service-connected right foot disability, has been raised by the record via VA examinations in June 2005 and October 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Moreover, in its September 2013 decision, the Board granted a 30 percent rating for the Veteran's right foot disability for the entire period on appeal, which dates back to October 8, 2004.  However, the September 2013 rating decision which implemented the Board's grant of benefits assigned a 30 percent rating effective only from October 30, 2008.  On remand, the AOJ must take the necessary action to award the Veteran a 30 percent rating for his right foot disability effective from October 8, 2004, consistent with the Board's award of benefits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014).

The December 2014 JMR identified two bases for remanding this matter back to the Board.  First, in November 2010, the Board remanded the claim for a VA examination, and instructed the examiner to offer an opinion as to the degree of functional impairment the Veteran's right foot disability produces in his capacity for performing substantially gainful employment, with a complete rationale for the opinion.  The November 2010 examiner opined that the Veteran was unable to perform physical labor, but was capable of sedentary work.  However, he failed to provide any rationale for this opinion, and therefore did not substantially comply with the Board's remand instructions.  The JMR stated that the Board must obtain a new medical opinion which complies with the November 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

Second, in its September 2013 decision, the Board found that the Veteran was not entitled to a 40 percent rating under Diagnostic Code 5284 because he did not suffer from loss of use of his right foot.  See 38 C.F.R. § 4.71a (2014).  In reaching this conclusion, the Board noted that the Veteran was "able to walk, stand, and drive even with the impairment associated with his right foot, albeit for short periods of time."  As stated in the JMR, the November 2010 VA examination noted that the Veteran was only able to stand for 15 to 30 minutes, was unable to walk more than a few yards, and suffered from pain while standing, walking, and at rest.  The JMR further stated that the Board erred in failing to use the correct legal standard for determining loss of use of the foot, which is whether the Veteran has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2014); Tucker v. West, 11 Vet. App. 369, 373 (1998).  As the claim is being remanded for a new examination, an opinion will also be obtained to determine whether the Veteran has any such effective function remaining.

In May 2014, the Veteran submitted a timely Notice of Disagreement (NOD) with an October 2013 rating decision which denied his petitions to reopen claims for service connection for DDD of the lumbar spine and a right knee disability.  However, the AOJ has yet to promulgate a Statement of the Case (SOC) with regard to these issues.  These claims must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected right foot disability.  

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's right foot in detail.

The examiner must offer an opinion as to whether the Veteran has any effective function remaining in his right foot, other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.

The examiner must also provide a functional assessment of the Veteran's right foot disability and his ability to work.

A complete rationale must be provided for all opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his petitions to reopen claims for service connection for DDD of the lumbar spine and a right knee disability.  

3.  After completion of the above, the RO should review the expanded record, and undertake a merits analysis of the claim of an increased rating for residuals of a right foot fracture to the third metatarsal.  Unless the benefit sought is granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






